No. 95-3632



James A. Willis,                          *
                                          *
                     Appellant,           *
                                          *   Appeal from the United States
         v.                               *   District Court for the
                                          *   Western District of Missouri.
United States of America,   *
                                          *         [UNPUBLISHED]
                      Appellee.           *


                          Submitted:       May 17, 1996

                          Filed:       June 21, 1996


Before BOWMAN, HEANEY, and WOLLMAN, Circuit Judges.



PER CURIAM.


     James A. Willis appeals the district court's denial of his section
2255 motion to set aside his convictions for his involvement in a cocaine
distribution conspiracy.1    Willis argues that the district court should
have provided him with an evidentiary hearing to consider his claim that
he was denied effective assistance at trial.       Having carefully reviewed the
                                   2
record and the parties' briefs, we conclude that the district




     1
      Our court affirmed Willis' convictions on his direct appeal
in United States v. Swinney, 970 F.2d 494 (8th Cir. 1992), cert.
denied sub nom. Willis v. United States, 113 S. Ct. 1650 (1993).
         2
             Appellant's motion to file a supplemental appendix is
granted.       That appendix is part of the record reviewed by this
court.

     Appellant's motion for production of documents is denied, and
his attorney's motion for leave to withdraw is dismissed as moot.
court correctly concluded that Willis has not established either that
counsel's errors were below an objective standard of reasonableness or that
the errors prejudiced him.    Accordingly, we affirm the district court's
denial of Willis' motion.    See 8th Cir. R. 47B.


     A true copy.


         Attest:


              CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     2